DETAILED ACTION
1.	This office action is a response to amendments submitted on 05/03/2022. 
2.	Applicant's arguments filed with respect to claims have been considered but they are moot in view of new ground of rejection. 
2. 	Claims 1, 3-5, 7-10 and 12-21 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-5, 7-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP (H0923508 A) in view of TAMURA et al. (JP 2001272422 A).
In regards to claims 1 and 10, ITO shows (see Figs. 1-7) a method and its corresponding apparatus for externally monitoring a converter, wherein the converter (i.e. 6) is actuated by first control electronics (10) and the method is carried out by the control electronics (i.e. 10);
the method having the steps of: 
detecting via a current/voltage sensor device (S1/S2) separate from the first control electronics, a current (S1) received by the converter (6) and a voltage (S2) received by the converter (6); 
ascertaining an actual output power (by means of M3) provided by the converter (6), using the detected current received by the converter (6) and the detected voltage received by the converter (see Figs. 1-7; pages 3-4 of English translation);
determining a difference (i.e. by comparing means 24) between the ascertained actual output power (M3) provided by the converter (6) and a setpoint output power (i.e. M2) of the converter (i.e. PI, see pages 4-6 of English translation); and 
actuating, via the control electronics (10), the converter (6) if an absolute value of a difference between the actual output power (M3) provided by the converter (6) and the setpoint output power (M2) of the converter (6) exceeds a predetermined limit value (i.e. the target power and the actual power are compared. If the target power> the actual power and the output is insufficient, the control value PI is set, see pages 3-4 of English translation), 
Ito although, discloses all steps claimed Ito does not explicitly discloses or show that the wherein the converter is actuated by first control electronics (10) and the method is carried out by second control electronics separate from the first control electronics, and does not disclose wherein the current/voltage sensor device (16) is integrated in a traction battery (18) of an electric or hybrid vehicle.
However, the fact that the control of the converter and method is not carried out by the same control means and using two separates units does not constitute patentable limitation since Ito clearly discloses the claimed invention except for separating the control units in two. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the system to perform the same process using two separated control units, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
-Moreover, the fact wherein the current/voltage sensor device is integrated in a traction battery  of an electric or hybrid vehicle, does not add on any patentable weight since Ito discloses the claimed invention except for integrating the sensors into the battery, when it is well known for decades that CHIP and Integration methods haven use to achieve size on control systems.  
As evidence of these facts, TAMURA further shows a vehicle current detecting device for detecting a current flowing between a battery and a vehicle electrical component and discloses a proposed where a current detecting device in which a current detector is integrally provided inside a battery (see background).
Thus, It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the sensors with the battery unit since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
In regards to claims 3 and 12, ITO shows (see Figs. 1-7) that a speed of an electric machine (1) operated by the converter (6) is ascertained by third control electronics (i.e. M1 by means of S3) including an ESP control unit, a gearbox control unit or a further converter, that are separate from independent of the first control electronics (see vehicle assembly, including transmission, i.e. gears). Regarding the having other control units independent or separated of the first control electronics, see rejection of claim 1 where It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the system to perform the same process using two separated control units, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In regards to claims 4 and 16, ITO shows (see Figs. 1-7) that the actuating of the converter (6) comprises the specifying of a control requirement (i.e.  motor rotation speed and/or power) for the first control electronics (10), (see background).
In regards to claims 5 and 17, ITO shows (see Figs. 1-7) that the actuating of the converter (6) comprises a switching-off of the converter (6) if the specified control requirement is implemented erroneously, wherein the switching-off of the converter (6) is performed within an error reaction time of the converter (6), (see pages 2,  8 and claim 2, he motor control means (M2, M4) shuts off the inverter (6) if the motor rotation speed (Nm) is less than the threshold value (N)).
In regards to claims 7 and 19, ITO shows (see Figs. 1-7) that the switching-off of the power electronics comprises a switching of an "enable line" (24) of the converter (10) to "low" (i.e. e electric power generated by the motor (1) is set to zero; see pages 2, 8 and claim 2).
In regards to claims 8 and 9, ITO shows (see Figs. 1-7) computer program (i.e. implicit as part of control 10 and control algorithms shown) product configured to carry out the method as claimed in claim 1, and a machine-readable storage medium on which the computer program (i.e. implicit as part of control 10 and control algorithms shown) product as claimed in claim 8 is stored. (see Figs.1-7, flowcharts shown in Figs. 5-8.  Also abstract discloses computing processes).
In regards to claim 13, ITO shows (see Figs. 1-7) drivetrain (see Fig, 1) of a motor vehicle (V) having an apparatus as claimed in claim 10, a converter (6), first control electronics (10) and an electric machine (1) or an energy source (3).
In regards to claim 14, ITO shows (see Figs. 1-7) a motor vehicle (V) having a drivetrain as claimed in claim 13 (see Fig. 1).
In regards to claim 15, ITO shows (see Figs. 1-7) in that a speed (S3) of an electric machine (1) operated by the converter (6) is ascertained by third control electronics (10) including an ESP control unit, a gearbox control unit or a further converter (12), that are separate from independent of the first control electronics (10).
Regarding the having other control units independent or separated of the first control electronics, see rejection of claims 1 and 10, where It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the system to perform the same process using two separated control units, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In regards to claims 20-21. ITOP shows an overall control module (6) but does not explicitly disclose or show wherein the first control electronics located within the converter since control unit 10 control all system peripherals and method process as claimed. As previously disclosed, separating a control module in various control unit or integrating various system peripherals into a single structure is just obvious and do not add on any patentable weight, since Ito discloses the claimed invention except for separating or integrating multiple units.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrating the control unit with the converter unit, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (JP (H0923508 A) in view of TAMURA et al. (JP 2001272422 A) and further in view of MIN (WO 2012091183 A1).
In regards to claim 18, ITO does not explicitly discloses that the actual output power of the converter is determined by using an electrical loss of the converter, a mechanical loss of the electric machine, a tolerance of an actual output voltage and an actual output current of the converter.
However, it is well known in the art calculating power from a motor control system using different mathematical calculations and system feedbacks. As evidence, MIN further discloses a device and method for controlling power according to a load and discloses to calculate power of the converter by using an electrical loss of the converter, a mechanical loss of the electric machine, a tolerance of an actual output voltage and an actual output current of the converter (see TECH-SOLUTION and BEST-MODE, were power losses, tolerance and current/voltage values are used for power calculations).
Thus, given the teaching of MIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of ITO to further calculate power using feedback variable such the power losses, tolerance and detected current/voltage, consequently improving the system reliability and calculation.
Prior Arts made of Record
7.	The following prior arts made of record are pertinent to applicant's invention to further show the general scope of the claims after the new added limitations and can be used in combination for rejection of claims.
JP 2009207315 discloses motor control device according to the present invention is estimated by a detection means for detecting the actual power consumption of the motor, an estimation means for estimating the power consumption of the motor, and the actual power consumption detected by the detection means and the estimation means. And detecting means for detecting the abnormal state of the motor based on the comparison result.
CN 100364228 discloses generating power control system according to claim 4, further comprising: exciting current sensing element which is configured as excitation current of sensing generator and generating output control unit used by the excitation current sensing component sensing the excitation current to perform feedback control so that the actual vehicle output power substantially equal to the target generating power.
JP H10304509 A discloses the electronic control unit 10 includes a torque command value calculation means 21, a target power calculation means 22, an actual power calculation means 23, a comparison means 24, a torque control means 25, an acceleration / deceleration detection means 28, and a torque increase restriction means 29. The comparison unit 24 and the torque control unit 25 constitute a feedback control unit 27.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846